The plaintiff brings this cause to this court on the action of the trial court in sustaining a general demurrer to his petition, which petition reads as follows:
"Comes now the plaintiff, Joseph M. Painter, and for his amended cause of action represents and shows to the court that on the — day of January, 1917, the defendant filed an affidavit in the County Court of said Lawrence County, Missouri, alleging that the plaintiff herein was insane, and thereupon the County Court of said Lawrence County, at a special session of said court, *Page 319 
called at the time therefor, issued its process and writ directed to the sheriff of said county under and by virtue of which the said sheriff arrested and took this plaintiff into custody and brought him into said court.
That the said County Court further on said day caused a jury of six men to be impaneled and witnesses to be examined to inquire into the sanity of this plaintiff.
That plaintiff was at said time and had been for a long time ill and when the sheriff came for him was confined to his home and to his bed.
That neither on the trial in said court nor before that time did the physicians who testified, make any physical examination of this plaintiff, nor did any physicians afterward make any physical examination of plaintiff, nor subject him to the tests commonly used, and which are recognized generally by the medical profession as determining the mental condition of one, although plaintiff expected and offered the opportunity for such examination.
That plaintiff was not given the opportunity to obtain witnesses he desired to be heard in his behalf.
That by the verdict of said jury of six men, so called, in said court, plaintiff was found to be insane, and the said County Court rendered judgment in accordance with said purported verdict, and by its order and judgment committed and sent plaintiff to the asylum for the insane at Nevada, Missouri, where he was confined for many months. That a physician's certificate was taken by the sheriff and sent by the county court with its order and judgment to the officers of said asylum which certificate stated that plaintiff was affected by insanity due to the use of drugs. That in deed and truth this plaintiff was not at said time addicted to the use of drugs, either opium, morphine or similar drugs, nor did he use them.
Plaintiff further states that at the time of the institution of said proceedings and at all times since, he *Page 320 
was and has been sane and in the full and complete use and enjoyment of all his mental faculties.
That at the time of the institution of said proceedings and the prosecution and course of the said trial and the return of the said verdict and the rendition of the said judgment therein, and all the proceedings thereunder, the said County Court had no power nor authority nor jurisdiction to entertain, take cognizance of hear or take any action, issue any process or make any orders whatever in or about said proceedings to determine the sanity or insanity of this plaintiff and all of the acts, proceedings, writs, process, orders, in or about or touching the said matter and the verdict returned and the judgment rendered, were and are null and void.
Plaintiff further states that he is a physician and surgeon and for many years prior to the said proceedings had been practicing his profession, and had enjoyed a good reputation as a physician and surgeon, and a remunerative practice therein, and the plaintiff has no other means of support than the practice of his profession, and that since his discharge, defendant and her relatives, for the purpose of injuring plaintiff and preventing him from pursuing his said profession, have spread reports that the plaintiff had been adjudged insane and is therefore not a proper person to be employed as a physician and surgeon.
Plaintiff further states that the existence of said judgment and the said acts have cast such a shadow and cloud upon plaintiff, as to a large measure destroy his usefulness in the practice of his profession, and deprive him of the means of making a living.
That plaintiff is without any adequate remedy at law.
Wherefore, he prays the decree of this court, that the said judgment and all acts, proceedings, writs, process and orders in the said County Court in and about the said matter be declared void, annulled, and for naught held and that his status, to such an extent as *Page 321 
may thereby, be restored, and for all equitable relief to which plaintiff may be entitled in the premises."
1. In appellant's statement of his case he submits that its determination will depend upon the construction to be given section 34, Article 6, of the Constitution, in which he contends that exclusive jurisdiction to inquire into and adjudge persons of unsound minds is vested in the probate courts of this State. He also mentions in his statement that a question of defect of parties was raised in the trial court.
The respondent points to Section 1411, as amended in 1911, Session Acts, page 115, and the new section passed in lieu of Section 1411 as shown on page 182 of the Laws of Missouri of 1919, and to Section 36, Article 6, of the Constitution of Missouri, as authority for the action of the County Court of Lawrence County in finding that the plaintiff was of unsound mind and that he had not an estate sufficient to support him at a State hospital.
The statement of facts contained in plaintiff's petition, and relied upon as a cause of action, is without precedent so far as the briefs of attorneys disclose and the independent investigation made by this court.
Appellant relies principally upon the argument that the case of Redmond v. Railroad, 225 Mo. 721, 126 S.W. 159, holds that the exclusive and sole jurisdiction to investigate the sanity of citizens of Missouri is vested in the probate courts under the Constitution. However, on reading that case we conclude that on this question the Supreme Court merely held that the legislature could not deprive the probate courts of Missouri of the jurisdiction to try insanity cases. This case, or no cases cited by appellant go to the extent of holding that exclusive jurisdiction if this particular is given by the Constitution to the probate courts.
On turning to the Constitution again, to ascertain the authority given the county courts under Section 1411, as amended, to Section 1423, Revised Statutes of 1909, we find *Page 322 
that the Constitution in Article 6, Section 36, has vested county courts with the jurisdiction to transact all county "and such other business as may be prescribed by law."
It is held that implied limitation to the legislative powers to enact statutes must be so clear and unmistakable as to make possible no other reasonable construction of the language used than that the power to enact the statute does not exist. [See State ex rel. v. Burton, 266 Mo. l.c. 717, 182 S.W. 746; State ex rel. v. Locker, 266 Mo. l.c. 393, 181 S.W. 1001; State ex rel. v. Tincher, 258 Mo. 1, 166 S.W. 1028.]
We therefore hold that the Constitution did not confer exclusive jurisdiction to try insanity cases in the probate courts of Missouri, and that the Legislature has conferred such jurisdiction in certain cases on county courts under Section 36, Article 6 of the Constitution. It will be observed on reading the act conferring this jurisdiction upon county courts that they are, in the main, making an investigation as to whether certain people are entitled to be sent to the State hospital at public expense.
2. We are further of the opinion that if there was a want of jurisdiction in the county court, or there was such a failure in the procedure before it as to render the judgment void, a suit such as is attempted to be brought here would not be the way to correct it, and this for the reason that the proper parties are not before the court and probably could not be brought before the court in an independent action like this. It has been held, in the Matter of Crouse, 140 Mo. App. 545, 120 S.W. 666, that an appeal will not lie from a judgment of a probate court to a circuit court in a proceeding directly connected with the adjudication of the soundness or unsoundness of mind, but that irregular proceedings in such cases may be reached by writ ofcertiorari. We can think of no reason that would make the judgment of the county court in this particular any different from that of a probate court.
As held in the case of State ex rel. v. Guinotte, 257 Mo. 1, 1. c. 11, 165 S.W. 718:
"Who are the parties in interest in an inquest de lunatico
under our statute? Manifestly, (a) the public at *Page 323 
large, that it may not suffer in person or property from the dangerous vagaries or mania of the individual alleged to be of unsound mind, and for that such person by a dissipation of his property, may not become a charge upon the public purse, and (b) the person whose mind is under suspicion, the alleged crazy person, that he may not suffer from the detention of his property or person in the custody of another. If there be others who are interested, in reason, they fall into the class of the general public, already mentioned, or they fall out of consideration because they act from sinister personal motives of self-interest, not fairly to be taken into account as producing an interest in the law to be reckoned with here."
From this we see that under the rule declared the proper parties who were interested in the proceeding had in the county court of Lawrence county were the defendant and the public at large, represented and protected by the County Court.
A writ of Certiorari would not only have tested the same question sought to be tried here, but would have brought into court those parties most interested in the proceeding. The statutes, in proceedings of this character, as well as in the probate court, provide that the machinery of the law may be set in motion by an affidavit in the nature of an information by any citizen residing in the county. If the party filing the information has not sufficient interest in the determination of the proceeding to dismiss it or cause the inquisition to cease, then such party would not be a proper party to make defendant in an independent suit to set it aside.
We are cognizant of the holding of the St. Louis Court of Appeals in the case of State ex rel. v. Dickman, 175 Mo. App. 543, 157 S.W. 1012, which opinion was delivered in point of time nearly a year prior to the case of State ex rel. v. Guinotte, As we construe the Dickman case, however, it goes no farther than holding that the party filing may cause testimony to be produced to uphold the complaint made. Owing to the peculiar nature of this character of cases, there being no public officer designated by statute to represent the public in the production *Page 324 
of testimony and trial of the cause such as in criminal cases, it must almost of necessity be held, as was done in the Dickman case, that the citizen filing the complaint has power to require the production of testimony to support that complaint. That right, however, in the light of the Guinotte case is not sufficient to make such complaining witness the defendant in an independent action, such as is the case at bar. This also disposes of appellant's contention that the proceeding was irregular as to the jury trial in the insanity proceedings, as such question could have been raised and disposed of in acertiorari proceeding where all of the necessary parties could have been in court directly or by representation.
3. Plaintiff's petition shows that he is no longer being held by any process of law under the judgment of the county court complained of, nor is there any property right of his in anywise affected. He is not seeking to get from under a judgment which is exercising any authority or control over him at this time, but wants a judgment set aside and annulled which is no longer operative in law or process. His petition, at best, borders closely on to a moot question. It has been held that "a moot case is one which seeks to determine an abstract question which does not rest upon existing facts or rights." [See Ex parte Steele, 162 F. 694, l.c. 702. Also, Adams v. Union Railroad, 21 R.I., 134, 42 A. 515, 44 L.R.A. 275.].
The judgment or order of the county court he asks to be annulled is wholly inoperative at his time, and was when first rendered not such an order or final judgment as was resjudicata. [State ex rel. Nolte v. McQuillin, 246 Mo. 586, l.c. 595, 151 S.W. 444.].
We, therefore, conclude that the trial court's action in sustaining the demurrer was in all respects proper, and the judgment is affirmed. Sturgis, P.J., and Bradley, J., concur. *Page 325